      Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 1 of 22 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK



                                                     ECF case
 ADVANCED AERODYNAMICS, LLC,
                                                     Civil Action No. 1:19-cv-2926
                  Plaintiff,

 v.                                                             Jury Trial Demanded

 TOP RACE, INC.,

                 Defendant.



                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff ADVANCED AERODYNAMICS, LLC (hereinafter, “Plaintiff” or “Advanced

Aerodynamics” or “Plaintiff”) files this Original Complaint for patent infringement against

Defendants TOP RACE, INC. (hereinafter, “Top Race” or “Defendant”) as follows:

                                 NATURE OF THE ACTION

       1.      This is a patent infringement action to stop Defendant’s infringement of the

following patents (collectively, the “Patents-in-Suit”), which were duly and legally issued by the

United States Patent and Trademark Office (hereinafter, the “USPTO”), copies of which are

attached hereto as Exhibits A through D, respectively:

                    Patent No.                          Title
        A.           8,528,854         SELF-RIGHTING FRAME AND
                  (“’854 Patent”)      AERONAUTICAL VEHICLE
        B.           9,067,667         SELF-RIGHTING FRAME AND
                  (“’667 Patent”)      AERONAUTICAL VEHICLE
        C.           9,216,808         SELF-RIGHTING FRAME AND
                  (“’808 Patent”)      AERONAUTICAL VEHICLE
        D.           9,434,462         SELF-RIGHTING FRAME AND
                  (“’462 Patent”)      AERONAUTICAL VEHICLE
     Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 2 of 22 PageID #: 2



       2.      Plaintiff is the owner of the Patents-in-Suit and possesses all right, title and interest

in the Patents-in-Suit, including the right to enforce the Patents-in-Suit, the right to license the

Patents-in-Suit, and the right to sue Defendant for infringement and recover past damages.

       3.      Plaintiff seeks injunctive relief and monetary damages.

                                             PARTIES

       4.      Aerodynamic is a limited liability company organized and existing under the laws

of the State of Florida and maintains its principal place of business at 300 NE 12th Avenue, #601,

Hallandale Beach, Florida (Broward County).

       5.      Based upon information and belief after reviewing public information, Top Race is

a corporation duly organized and existing under the laws of New York since January 30, 2014 and

may be served at Top Race, Inc., 4 Hamburg Way, Suite 302, Monroe, New York, 10950.

       6.      Based upon information and belief after reviewing public information, Top Race

has its principal place of business located at 531 Wortman Avenue, Brooklyn, New York 11208

(Kings County).

       7.      Upon information and belief, Defendant ships, distributes, makes, uses, offers for

sale, sells, and/or advertises self-righting frames and aeronautical vehicles, including its Top Race

RC drone (also referred to as the Top Race “Robotic UFO 3-Channel RC Drone”) (hereinafter the

Accused Product).

                                 JURISDICTION AND VENUE

       8.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This has subject matter jurisdiction over this

case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                         `Page |2
                                PLAINTIFF’S ORINIGAL COMPLAINT
      Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 3 of 22 PageID #: 3



        9.      The Court has personal jurisdiction over Top Race because, upon information and

belief: Defendant has minimum contacts within the State of New York and in the Eastern District

of New York; Defendant has purposefully availed itself of the privileges of conducting business

in the State of New York and in the Eastern District of New York; Defendant has sought protection

and benefit from the laws of the State of New York; and Defendant regularly conducts business

within the State of New York and within the Eastern District of New York.

        10.     More specifically, Top Race, directly and/or through its intermediaries, ships,

distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and affiliated

services in the United States, the State of New York, and the Eastern District of New York.

Defendant has committed patent infringement in the State of New York and in the Eastern District

of New York. Defendant solicits customers in the State of New York and in the Eastern District

of New York. Defendant has many paying customers who are residents of the State of New York

and the Eastern District of New York and who use Defendant’s products in the State of New York

and in the Eastern District of New York.

        11.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1400(b) because Top Race resides in Eastern District of New York.

        12.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Top Race resides

in the State of New York and within the Eastern District of New York which subjects it to the

personal jurisdiction of this Court.

                   BRIEF HISTORY OF ADVANCED AERODYNAMICS

        13.     In 2009, Advanced Aerodynamics LLC was formed in Florida. Mr. James Dees, a

law enforcement officer, bomb technician, and former US Marine infantry officer, together with

an engineer, Mr. Gaofei Yan, developed a new and unique drone design. The design allows drones



E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                         `Page |3
                                PLAINTIFF’S ORINIGAL COMPLAINT
     Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 4 of 22 PageID #: 4



to crash in midair, crash-land on the ground in any position, and self-right without human

intervention. That design was the first of any aeronautical vehicle in aviation history to operate

this way.

       14.     The company began to apply for patents worldwide including the US, Canada,

Japan, EU, Australia, China, and Israel. Within a few years, a number of patents had been

granted—one country after another. The patent portfolio grew and continues to grow, covering

various embodiments of Advanced Aerodynamics’ unique and unprecedented design.

       15.     While the patents were pending, the company began to promote this unique and

practical technology to a number of companies.           The first licensed product to enter the

marketplace with this design was called the “ORB.” The ORB went on to be sold in Best Buy and

a number of other major department stores. Additionally, it won the Hot Product award by CNN

Money in 2012. Following this success, a number of different mini-drones with its design,

including the Lily Ball, Alien Sphere, XT Flyer 001, and XT Flyer 005, were released. Costco

and Walmart were major sales outlets for these products.

       16.     Advanced Aerodynamics continues its research and development activities in

efforts to meet the evolving needs of the market. Some of the top universities in the aviation field

are involved in this R&D, one of them being Embry-Riddle Aeronautical University.

       17.     To promote its patented designs and products, Advanced Aerodynamics has for the

past 7 years very actively attended as vendors different trade shows and conventions, including

CES in Las Vegas, the Hong Kong Toy Fair, the Neuberger Toy Show, and AUVSI Drone and

Unmanned System shows in different cities within the US.

       18.     Advanced Aerodynamics’ current product offerings includes the XT-001, XT-005,

and the XT Kids Racing Drone. Other designs are under development, including the XT-002,




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                      `Page |4
                                PLAINTIFF’S ORINIGAL COMPLAINT
      Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 5 of 22 PageID #: 5



which is provisioned with an AR system, and the XT-003, which is equipped with a camera for

FPV goggles are under development.

        19.     Advanced Aerodynamics takes a very serious and active role in protecting the

intellectual property covered by its patent portfolio. Accordingly, the company has enforced its

intellectual property against entities using or promoting its patented design without a license,

including, the “Flying Sphere” by Japanese Department of Defense, and the “Atlas Flying Ball”

by Unmanned Cowboys in the US. Advanced Aerodynamics will continue to look for licensing

and business opportunities, and when needed, it will enforce its intellectual property against

companies selling infringing products in order to protect their business operations.

                  ADVANCED AERODYNAMICS’ ASSERTED PATENTS

        20.     The Patents-in-Suit were duly and legally issued by the United States Patent and

Trademark Office on September 10, 2013 (the ’854 Patent), June 30, 2015 (the ’667 Patent),

December 22, 2015 (the ’808 Patent) and September 6, 2016 (the ’462 Patent) after full and fair

examinations. Plaintiff is the owner of the Patents-in-Suit, and possesses all right, title and interest

in the Patents-in-Suit including the right to enforce the Patents-in-Suit, the right to license the

Patents-in-Suit, and the right to sue Top Race for infringement and recover past damages.

        21.     The Patents-in-Suit were duly and legally issued by the United States Patent and

Trademark Office after full and fair examinations.

        22.     Defendant sells, advertises, offers for sale, uses, or otherwise self-righting frames

and aeronautical vehicles, including the Accused Product, to its customers, either directly or

through third-party vendors. See Exhibit E (offer for sale of Robotic UFO 3-Channel RC drone).

        23.     According to public information, Defendant owns, operates, advertises, and/or

controls the websites https://www.toprace.com/ through which Defendant advertises, offers to sell,




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                         `Page |5
                                PLAINTIFF’S ORINIGAL COMPLAINT
     Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 6 of 22 PageID #: 6



provides and/or educates customers about its products. The Accused Product is offered for sale

“by Top Race” at the following locations online:

               •   https://www.toprace.com/product/top-race-tr-u12-robotic-ufo-3-ch-rc-remote-
                   control-ir-flying-ball
               •   https://www.bhphotovideo.com/c/product/1302965-
                   REG/top race tr ufo remote control ufo flying.html/?ap=y&gclid=Cj0KCQjw
                   2IrmBRCJARIsAJZDdxB1Zb- Bq1Jgfr2pSWUPvleN-
                   WWpYzbLiU7kCAu8166lbE5ZzJnai0aAms3EALw_wcB&lsft=BI%3A514&sm
                   p=Y

                                       COUNT I
                        (INFRINGEMENT OF U.S. PATENT NO. 8,528,854)

         24.       Plaintiff re-alleges and incorporates by reference each of Paragraphs above.

         25.       Plaintiff is informed and believes that Top Race has infringed and continues to

infringe the ’854 Patent, either literally or under the doctrine of equivalents, through the

manufacture and sale of infringing products under Top Race’s Robotic UFO 3-Channel RC brand.

Based upon public information, Top Race has infringed and continues to infringe one or more

claims of the ’854 Patent, including Claim 1, because it ships distributes, makes, uses, imports,

offers for sale, sells, and/or advertises devices that form a self-righting frame assembly for an

aeronautical vehicle (the Robotic UFO 3-Channel RC Drone). The Robotic UFO 3-Channel RC

Drone has a frame assembly for an aeronautical vehicle (flying machine, drone, etc.). The frame

assemble causes the Robotic UFO 3-Channel RC drone to self-right when it falls to the ground in

any inverted state (other than right-side up). A pictorial example of the Accused Product is shown

below:




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                           `Page |6
                                PLAINTIFF’S ORINIGAL COMPLAINT
     Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 7 of 22 PageID #: 7




The frame assembly has more than two vertical frames with an uninterrupted, continuous

peripheral edge between the top portion of the frame assembly and the base portion of the frame

assembly, as shown below:




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                 `Page |7
                                PLAINTIFF’S ORINIGAL COMPLAINT
      Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 8 of 22 PageID #: 8



The frames define a central void and have a central vertical axis with two of the frames being in a

fixed relationship. There is a weighted mass positioned at the bottom of the frame assembly and

along a central vertical axis to create a center of gravity near the bottom of the assembly




and have an apex that provides an initial instability to start a self-righting process that returns the

products to an upright position.




       26.     Despite knowledge of the ’854 Patent as early as the date of service of the Original

Complaint in this action, based upon public information, Top Race continues to encourage,

instruct, enable, and otherwise cause its customers to use its products, in a manner which infringes

the ’854 Patent.

       27.     Based upon public information, Top Race has intentionally induced and continues

to induce infringement of one or more claims of the ’854 Patent in this district and elsewhere in

the United States, by its intentional acts which have successfully, among other things, encouraged,




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                        `Page |8
                                PLAINTIFF’S ORINIGAL COMPLAINT
      Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 9 of 22 PageID #: 9



instructed, enabled, and otherwise caused Top Race’s customers to use the Accused Product in an

infringing manner. To the extent that Top Race is not the only direct infringer of the ’854 Patent,

it instructs its customers on how to infringe the ’854 Patent through its support and sales to them,

including their government and commercial clients. See https://www.walmart.com/ip/top-race-tr-

u12-robotic-ufo-3-ch-rc-remote-control-i-r-flying-

ball/171144651?wmlspartner=wlpa&selectedSellerId=2844&adid=22222222227000000000&wl

0=&wl1=g&wl2=c&wl3=42423897272&wl4=aud-566049426705:pla-

51320962143&wl5=9010953&wl6=&wl7=&wl8=&wl9=pla&wl10=113134404&wl11=online&

wl12=171144651&wl13=&veh=sem&gclid=CjwKCAjwq-

TmBRBdEiwAaO1enwCf7f2ZsOz2udCLDRrUi297eqAZt38X9m0r31F5CZnRs4RIBX6RBBoC

xCUQAvD BwE                 and           https://www.amazon.com/Top-Race-Robotic-3-Channel-

Control/dp/B00FXB0DQ2 (last visited May 13, 2019).

        28.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        29.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

        30.     Defendant’s infringement of Plaintiff’s rights under the ’854 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

                                    COUNT II
                     (INFRINGEMENT OF U.S. PATENT NO. 9,067,667)

        31.     Plaintiff re-alleges and incorporates by reference each of Paragraphs above.



E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                        `Page |9
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 10 of 22 PageID #: 10



       32.     Plaintiff is informed and believes that Top Race has infringed and continues to

infringe the ’667 Patent, either literally or under the doctrine of equivalents, through the

manufacture and sale of infringing products under Top Race’s Robotic UFO 3-Channel RC brand.

Based upon public information, Top Race has infringed and continues to infringe one or more

claims of the ’667 Patent, including Claim 1, because it ships distributes, makes, uses, imports,

offers for sale, sells, and/or advertises devices that form a self-righting frame assembly for an

aeronautical vehicle. The Robotic UFO 3-Channel RC Drone has a frame assembly for an

aeronautical vehicle (flying machine, drone, etc.). The frame assemble causes the Robotic UFO 3-

Channel RC drone to self-right when it falls to the ground in any inverted state (other than right-

side up). A pictorial example of the Accused Product is shown below:




The Accused Product has a frame structure with more than one vertically oriented frame member

with an uninterrupted, continuous peripheral edge between the top portion and base portion




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                    `Page |10
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 11 of 22 PageID #: 11



The Accused Product has at least one generally horizontal oriented frame coupled to the vertical

oriented frame member




with the two frame members defining a central void and arranged in a fixed special relationship




and includes a weighted bass in the lower section of the frame assembly that positions the center

of gravity near the bottom of the frame assembly and an apex providing an initial instability to

start a self-righting process when placed in and off-kilter and inverted orientation.




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                  `Page |11
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 12 of 22 PageID #: 12




       33.     Despite knowledge of the ’667 Patent as early as the date of service of the Original

Complaint in this action, based upon public information, Top Race continues to encourage,

instruct, enable, and otherwise cause its customers to use its products, in a manner which infringes

the ’667 Patent.

       34.     Based upon public information, Top Race has intentionally induced and continues

to induce infringement of one or more claims of the ’667 Patent in this district and elsewhere in

the United States, by its intentional acts which have successfully, among other things, encouraged,

instructed, enabled, and otherwise caused Top Race’s customers to use the Accused Product in an

infringing manner. To the extent that Top Race is not the only direct infringer of the ’667 Patent,

it instructs its customers on how to infringe the ’667 Patent through its support and sales to them,

including their government and commercial clients. See https://www.walmart.com/ip/top-race-tr-

u12-robotic-ufo-3-ch-rc-remote-control-i-r-flying-

ball/171144651?wmlspartner=wlpa&selectedSellerId=2844&adid=22222222227000000000&wl

0=&wl1=g&wl2=c&wl3=42423897272&wl4=aud-566049426705:pla-

51320962143&wl5=9010953&wl6=&wl7=&wl8=&wl9=pla&wl10=113134404&wl11=online&

wl12=171144651&wl13=&veh=sem&gclid=CjwKCAjwq-

TmBRBdEiwAaO1enwCf7f2ZsOz2udCLDRrUi297eqAZt38X9m0r31F5CZnRs4RIBX6RBBoC



E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                     `Page |12
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 13 of 22 PageID #: 13



xCUQAvD BwE                 and           https://www.amazon.com/Top-Race-Robotic-3-Channel-

Control/dp/B00FXB0DQ2 (last visited May 13, 2019).

        35.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        36.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

        37.     Defendant’s infringement of Plaintiff’s rights under the ’667 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

                                   COUNT III
                     (INFRINGEMENT OF U.S. PATENT NO. 9,216,808)

        38.     Plaintiff re-alleges and incorporates by reference each of Paragraphs above.

        39.     Plaintiff is informed and believes that Top Race has infringed and continues to

infringe the ’808 Patent, either literally or under the doctrine of equivalents, through the

manufacture and sale of infringing products under Top Race’s Robotic UFO 3-Channel RC brand,

as incorporated into the Accused Product. Based upon public information, Top Race has infringed

and continues to infringe one or more claims of the ’808 Patent, including Claim 1, because it ships

distributes, makes, uses, imports, offers for sale, sells, and/or advertises devices that form a self-

righting frame assembly for an aeronautical vehicle. The Robotic UFO 3-Channel RC Drone has

a frame assembly for an aeronautical vehicle (flying machine, drone, etc.). The frame assemble

causes the Robotic UFO 3-Channel RC drone to self-right when it falls to the ground in any




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                      `Page |13
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 14 of 22 PageID #: 14



inverted state (other than right-side up). A pictorial example of the Accused Product is shown

below:




The Accused Product includes a self-righting frame assembly with multiple frame members

arranged in a fixed spatial relationship that provide a passageway for airflow to the interior void




a portion of the frame members form a dome shaped section with an apex (and protrusion generally

centered within the section




and a propulsion system within the interior void




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                     `Page |14
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 15 of 22 PageID #: 15



where the apex and protrusion provide an initial instability to begin a self-righting process when

the frame assembly is placed on a generally horizontal surface and in contact with the apex and

protrusion.




       40.     Despite knowledge of the ’808 Patent as early as the date of service of the Original

Complaint in this action, based upon public information, Top Race continues to encourage,

instruct, enable, and otherwise cause its customers to use its products, in a manner which infringes

the ’808 Patent.

       41.     Based upon public information, Top Race has intentionally induced and continues

to induce infringement of one or more claims of the ’808 Patent in this district and elsewhere in

the United States, by its intentional acts which have successfully, among other things, encouraged,

instructed, enabled, and otherwise caused Top Race’s customers to use the Accused Product in an

infringing manner. To the extent that Top Race is not the only direct infringer of the ’808 Patent,

it instructs its customers on how to infringe the ’808 Patent through its support and sales to them,

including their government and commercial clients. See https://www.walmart.com/ip/top-race-tr-

u12-robotic-ufo-3-ch-rc-remote-control-i-r-flying-

ball/171144651?wmlspartner=wlpa&selectedSellerId=2844&adid=22222222227000000000&wl

0=&wl1=g&wl2=c&wl3=42423897272&wl4=aud-566049426705:pla-



E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                     `Page |15
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 16 of 22 PageID #: 16



51320962143&wl5=9010953&wl6=&wl7=&wl8=&wl9=pla&wl10=113134404&wl11=online&

wl12=171144651&wl13=&veh=sem&gclid=CjwKCAjwq-

TmBRBdEiwAaO1enwCf7f2ZsOz2udCLDRrUi297eqAZt38X9m0r31F5CZnRs4RIBX6RBBoC

xCUQAvD_BwE                 and           https://www.amazon.com/Top-Race-Robotic-3-Channel-

Control/dp/B00FXB0DQ2 (last visited May 13, 2019).

        42.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        43.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

        44.     Defendant’s infringement of Plaintiff’s rights under the ’808 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

                                   COUNT IV
                     (INFRINGEMENT OF U.S. PATENT NO. 9,434,462)

        45.     Plaintiff re-alleges and incorporates by reference each of Paragraphs above.

        46.     Plaintiff is informed and believes that Top Race has infringed and continues to

infringe the ’462 Patent, either literally or under the doctrine of equivalents, through the

manufacture and sale of infringing products under Top Race’s Robotic UFO 3-Channel RC brand,

as incorporated into the Accused Product. Based upon public information, Top Race has infringed

and continues to infringe one or more claims of the ’462 Patent, including Claim 1, because it ships

distributes, makes, uses, imports, offers for sale, sells, and/or advertises devices that form a self-

righting substantially dome shaped vehicle body for an aeronautical vehicle. The Robotic UFO 3-



E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                      `Page |16
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 17 of 22 PageID #: 17



Channel RC Drone has a vehicle body for an aeronautical vehicle (flying machine, drone, etc.).

The vehicle body causes the Robotic UFO 3-Channel RC drone to self-right when it falls to the

ground in any inverted state (other than right-side up). A pictorial example of the Accused Product

is shown below:




The Accused Product has a self-righting substantially dome shaped vehicle body having an upper

region comprising an upper airflow passageway at an upper region, a lower airflow passageway at

a lower region, and the Accused Product further has and a convex exterior surface extending

between the upper region and the lower region, the self-righting vehicle body defining an interior

void, the upper airflow passageway and the lower airflow passageway enable airflow into and from

the interior void of the self-righting aeronautical vehicle




The Accused Product has at least one of an apex and a protrusion located generally centered within

the upper region of the substantially dome shaped vehicle body.




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                    `Page |17
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 18 of 22 PageID #: 18




The Accused Product further has a propulsion system located within the interior void.




The at least one of the apex and the protrusion is adapted to provide an initial instability to begin

a self-righting process when said frame assembly lands from a position in air onto a generally

horizontal surface oriented having the at least one of the apex and the protrusion contacting the

generally horizontal surface.




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                     `Page |18
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 19 of 22 PageID #: 19



        47.    Despite knowledge of the ’462 Patent as early as the date of service of the Original

Complaint in this action, based upon public information, Top Race continues to encourage,

instruct, enable, and otherwise cause its customers to use its products, in a manner which infringes

the ’462 Patent.

        48.    Based upon public information, Top Race has intentionally induced and continues

to induce infringement of one or more claims of the ’462 Patent in this district and elsewhere in

the United States, by its intentional acts which have successfully, among other things, encouraged,

instructed, enabled, and otherwise caused Top Race’s customers to use the Accused Product in an

infringing manner. To the extent that Top Race is not the only direct infringer of the ’462 Patent,

it instructs its customers on how to infringe the ’462 Patent through its support and sales to them,

including their government and commercial clients. See https://www.walmart.com/ip/top-race-tr-

u12-robotic-ufo-3-ch-rc-remote-control-i-r-flying-

ball/171144651?wmlspartner=wlpa&selectedSellerId=2844&adid=22222222227000000000&wl

0=&wl1=g&wl2=c&wl3=42423897272&wl4=aud-566049426705:pla-

51320962143&wl5=9010953&wl6=&wl7=&wl8=&wl9=pla&wl10=113134404&wl11=online&

wl12=171144651&wl13=&veh=sem&gclid=CjwKCAjwq-

TmBRBdEiwAaO1enwCf7f2ZsOz2udCLDRrUi297eqAZt38X9m0r31F5CZnRs4RIBX6RBBoC

xCUQAvD BwE                and           https://www.amazon.com/Top-Race-Robotic-3-Channel-

Control/dp/B00FXB0DQ2 (last visited May 13, 2019).

        49.    Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        50.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                     `Page |19
                                PLAINTIFF’S ORINIGAL COMPLAINT
    Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 20 of 22 PageID #: 20



be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

       51.      Defendant’s infringement of Plaintiff’s rights under the ’462 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

                                         JURY DEMAND

       52.      Plaintiff demands a trial by jury on all issues.

                                      PRAYER FOR RELIEF

       53.      Plaintiff respectfully requests the following relief:

                A.     An adjudication that one or more claims of the Patents-in-Suit has been

                       infringed, either literally and/or under the doctrine of equivalents, by the

                       Defendant;

                B.     An adjudication that Defendant has induced infringement of one or more

                       claims of the Patents-in-Suit;

                C.     An award of damages to be paid by Defendant adequate to compensate

                       Plaintiff for Defendant’s past infringement and any continuing or future

                       infringement up until the date such judgment is entered, including interest,

                       costs, and disbursements as justified under 35 U.S.C. § 284 and, if necessary

                       to adequately compensate Plaintiff for Defendant’s infringement, an

                       accounting of all infringing sales including, but not limited to, those sales

                       not presented at trial, in the form of lost profits, or at a minimum, a

                       reasonable royalty;

                D.     A grant of permanent injunction pursuant to 35 U.S.C. § 283, enjoining the

                       Defendant and its respective officers, agents, servants, employees, and

                       attorneys, and those persons in active concert or participation with them




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                     `Page |20
                                PLAINTIFF’S ORINIGAL COMPLAINT
   Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 21 of 22 PageID #: 21




                    who receive actual notice of the order by personal service or otherwise, from

                    further acts of infringement with respect to any one or more of the claims

                    of the Patents-in-Suit;

             E.     That this Court declare this to be an exceptional case and award Plaintiff its

                    reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285;

                    and,

             F.     Any further relief that this Court deems just and proper.




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                                  `Page |21
                                PLAINTIFF’S ORINIGAL COMPLAINT
   Case 1:19-cv-02926 Document 1 Filed 05/16/19 Page 22 of 22 PageID #: 22



Dated: May 16, 2019               Respectfully submitted,

                                  /s/ Maureen V. Abbey Scorese

                                  Maureen V. Abbey Scorese, NY Bar No. MA-1562
                                  HENINGER GARRISON DAVIS, LLC
                                  5 Penn Plaza, 23rd Floor
                                  New York, New York 10001
                                  Telephone: (212) 896-3876
                                  Facsimile: (908) 301-9008
                                  Email: maureen@hgdlawfirm.com

                                  Attorneys for Plaintiff
                                  ADVANCED AERODYNAMICS, LLC

Of Counsel
James F. McDonough, III (Bar No. 117088, GA)
Jonathan R. Miller (Bar No. 507179, GA)
HENINGER GARRISON DAVIS, LLC
3621Vinings Slope, Suite 4320
Atlanta, Georgia 30339
Telephone: (404) 996-0869, -0863
Facsimile: (205) 547-5502, -5506
Email: jmcdonough@hgdlawfirm.com
Email: jmiller@hgdlawfirm.com




E.D. N.Y.: Advanced Aerodynamics, LLC v. Top Race, Inc.                          `Page |22
                                PLAINTIFF’S ORINIGAL COMPLAINT
